Exhibit 10.6

CONFIDENTIAL – DO NOT DISCLOSE

SENT PURSUANT TO ONGOING SETTLEMENT DISCUSSIONS

NOT ADMISSIBLE IN ANY CAUSE, MATTER OR PROCEEDING

EAST BAY P&A SECURITY/FUNDING

This term sheet (the “Term Sheet”) is between Energy Partners, Ltd. and the
United States Department of the Interior, Minerals Management Service, and sets
forth the general terms and conditions of a prospective structure for the
establishment of additional financial security for certain East Bay properties.
This Term Sheet is in the nature of compromise and settlement negotiations, but
shall be binding upon Energy Partners, Ltd. and the United States Department of
the Interior, Minerals Management Service, for the express purposes stated
herein, but not otherwise. Furthermore, this Term Sheet is subject to all
disclaimers and limitations set forth herein.

 

EPL or Debtor

   Energy Partners, Ltd. and its subsidiaries

MMS

   The United States Department of the Interior, Minerals Management Service.

Trustee

   JP Morgan Chase Bank, N.A.

East Bay

   EPL’s interest in Lease OCS-00352 (Portion of South Pass Block 27), Lease
OCS-00353 (Portion of South Pass Block 28), Lease OCS-00693 (Portion of South
Pass Block 27), and Lease OCS-00694 (Portion of South Pass Block 28).

Trust Agreement

   That certain Decommissioning Trust Agreement, dated effective December 23,
2008, covering East Bay, by and among EPL, MMS, and Trustee.

Trust Account

   Account number xxxxx7851, established at Trustee.

MMS Order

   That certain Order, dated March 23, 2009, issued by the MMS to EPL, which
superseded an Order from the MMS issued March 20, 2009, issued in response to
the failure of EPL to timely fund the remaining deposit pursuant to the Trust
Agreement, and which, inter alia, (i) ordered a shut-in of Debtor’s East Bay
wells and facilities, and (ii) created an area-wide bond demand in the amount of
$37,735,000.

Ad Hoc Committee

   That certain Ad Hoc Committee of Noteholders representing in excess of 66 and
2/3% in principal amount of the $450 million in outstanding notes issued by EPL
under an Indenture dated as of April 23, 2007.

Bank Group

   That certain group of banks participating in EPL’s credit facility dated
April 23, 2007, with Bank of America, N.A. acting as administrative agent.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL – DO NOT DISCLOSE

SENT PURSUANT TO ONGOING SETTLEMENT DISCUSSIONS

NOT ADMISSIBLE IN ANY CAUSE, MATTER OR PROCEEDING

 

Plan Support

Agreement

   If requested, EPL and the MMS both agree to execute a reasonable plan support
agreement with certain of the other interested constituencies of EPL in an
effort to merge the terms hereof with additional Plan provisions required for a
complete and consensual reorganization.

Commencement

Date

   The date that EPL will file for bankruptcy protection under chapter 11 of
title 11 of the United States Code.

Plan

   EPL shall incorporate the terms hereof (or similar terms acceptable to EPL
and the MMS) into a consensual Plan, which shall be supported by the MMS. Such
support shall include (i) voting in favor of the Plan (if needed), conditioned
upon the approval of a disclosure statement, and (ii) supporting EPL’s efforts
to obtain confirmation of the Plan.

Effective Date

   The date on which the consensual Plan is consummated.

Bankruptcy Case

Issues and Terms of

MMS Plan

Treatment

  

Subject to Bankruptcy Court approval, where appropriate:

 

a. With the exception of the sixth paragraph of the MMS Order, which pertains to
the “shut-in of all OCS facilities located on and all OCS wells associated with
South Pass Block Nos. 27 and 28, while properly maintaining said facilities and
wells and essential personnel,” MMS shall grant a consensual stay of the MMS
Order, commencing on the Commencement Date, and remaining in place during EPL’s
bankruptcy proceeding;

 

b. EPL shall pay into the Trust Account $1,202,333.33 million on the last day of
each calendar month during EPL’s bankruptcy proceeding (including a
$1,202,333.33 payment on April 30, 2009; collectively, the “Adequate Protection
Payments”) as adequate protection for the claims asserted by the MMS, whether
such claims are included within the MMS Order or otherwise;

 

c. MMS and EPL shall re-affirm the terms and conditions of the Trust Agreement
and shall attach a new Schedule A (Funding Obligations) thereto, which shall (i)
include references to all Adequate Protection Payments made and (ii) require a
payment into the Trust Account on the Effective Date equal to (x) $21 million
minus (y) the sum total of all Adequate Protection Payments that are made prior
to the time EPL emerges from bankruptcy. EPL’s Plan will also require EPL to pay
any remaining unpaid balance of the “Funding Cap” described on Schedule A, which
payments will be made in equal quarterly installments of $1,202,333.33,
commencing October 31, 2009;1

 

1 A replacement Schedule A contemplating a projected July 31, 2009 order
confirming the Plan is attached hereto.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL – DO NOT DISCLOSE

SENT PURSUANT TO ONGOING SETTLEMENT DISCUSSIONS

NOT ADMISSIBLE IN ANY CAUSE, MATTER OR PROCEEDING

 

  

 

d. EPL shall assume, to the extent 11 USC §365 applies, all of its OCS leases
granted by and through MMS;

 

e. On the Effective Date, the MMS shall release and cancel Bond No. RLB0001113
in the amount of $3 million;

 

f. MMS shall support EPL’s efforts to obtain expedited approval of a disclosure
statement and Plan incorporating the terms hereof;

 

g. EPL will continue with its ordinary course decommissioning activities and its
“Idle Iron” activities, specifically including such activities in East Bay;

 

h. Consistent with paragraph a., above, and continuing until the Effective Date,
EPL shall continue with the shut-in of its OCS facilities located on and all OCS
wells associated with South Pass Block Nos. 27 and 28, while properly
maintaining said facilities and wells and essential personnel;2

 

i. On the Effective Date, EPL shall be allowed to resume production associated
with its OCS facilities located on and all OCS wells associated with South Pass
Block Nos. 27 and 28; and

 

j. On the Effective Date, in consideration for the Plan treatment outlined
herein, the MMS Order shall be rescinded.

Further MMS

Review

  MMS agrees to review appropriate financial data on the reorganized EPL, when
same becomes available, to analyze whether the reorganized EPL qualifies for a
waiver of supplemental bond requirements.

Disclaimers, Etc.

  This Term Sheet is intended to outline certain basic terms of the transactions
contemplated hereby based upon information presently available. It is not
intended to be definitive and further negotiations regarding the Plan are
anticipated. This Term Sheet is for discussion purposes only and is not an offer
to enter into a contract. The transactions contemplated hereby require internal
approvals from the EPL and the MMS, and will need to compliment treatment of and
provisions relating to the Noteholders and the Bank Group pursuant to the Plan.
Consequently, the terms hereof are dependent upon EPL receiving satisfactory
Plan support commitments from the Bank Group and the Ad Hoc Committee.

 

2 EPL reserves the right to petition the Bankruptcy Court for relief from this
provision solely to protect its leasehold rights which may be impacted by
non-production for six consecutive months, or as otherwise provided by law or
regulation.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL – DO NOT DISCLOSE

SENT PURSUANT TO ONGOING SETTLEMENT DISCUSSIONS

NOT ADMISSIBLE IN ANY CAUSE, MATTER OR PROCEEDING

 

  This Term Sheet does not constitute a commitment to lend or restructure and is
in the nature of settlement discussions and shall accordingly not be admissible
as evidence and is entitled to the protections of Federal Rule of Evidence 408
and any other applicable statutes or doctrines protecting the use or disclosure
of confidential information and information exchanged in the context of
settlement discussions. This Term Sheet is provided on a confidential basis, and
both EPL and the MMS are not authorized to disclose this Term Sheet to any other
person or entity other than its professional advisors, who are also required as
a matter of settlement negotiations to maintain its confidentiality, unless such
disclosure is (i) approved by the other party hereto, or (ii) to the Bank Group
or the Ad Hoc Committee and their respective advisors. This Term Sheet is
otherwise subject to the requirements of the Bankruptcy Code and Rules and shall
be conditioned upon approval by the Bankruptcy Court as necessary.

Agreed to and accepted this 30th day of April, 2009.

ENERGY PARTNERS, LTD.

 

By:

 

/s/ John H. Peper

Name:

 

John H. Peper

Title:

 

Executive Vice President, Corporate Secretary

Agreed to and accepted this              day of April, 2009.

THE UNITED STATES DEPARTMENT OF THE INTERIOR,

BY AND THROUGH THE MINERALS MANAGEMENT SERVICE

 

By:

 

/s/ John Rodi

Name:

 

for Lars Herbst

Title:

 

MMS GOMR Regional Director

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL – DO NOT DISCLOSE

SENT PURSUANT TO ONGOING SETTLEMENT DISCUSSIONS

NOT ADMISSIBLE IN ANY CAUSE, MATTER OR PROCEEDING

 

Schedule A

Funding Obligations

Funding Cap:

 

Lease OCS-00352:

   $ 260,000

Lease OCS-00353:

   $ 12,040,000

Lease OCS-00693:

   $ 1,380,000

Lease OCS-00694:

   $ 22,390,000           $ 36,070,000

Deposit:

Comprised of the following:

 

$1,335,000

  paid by wire transfer on December 23, 2008

$1,202,333.33

  paid by wire transfer on or about March 31, 2009

$1,202,333.33

  paid by wire transfer on April 29, 2009

$1,202,333.33

  to be paid by wire transfer on the last business day of each calendar month
starting May 31, 2009 and ending [July 31, 2009]

[$16,190,666.68]

  to be satisfied on or about [August 31, 2009], or at some other time mandated
by other agreements by and among the parties

Quarterly Payments:

The remaining amount of $             necessary to reach the Funding Cap shall
be paid in quarterly payments of $1,202,333.33, commencing on October 31, 2009

Adjustment to Funding Cap:

As decommissioning work is performed on the Properties by Settlor, and subject
to applicable regulation, the Funding Cap shall be adjusted downward dollar for
dollar for all such decommissioning associated with the Property, as assessed by
MMS; provided, however, any reduction in the Funding Cap shall not diminish the
quarterly payment amount of $1,202,333.33 until the remaining balance owed to
reach the Funding Cap is less than $1,202,333.33

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL – DO NOT DISCLOSE

SENT PURSUANT TO ONGOING SETTLEMENT DISCUSSIONS

NOT ADMISSIBLE IN ANY CAUSE, MATTER OR PROCEEDING

 

Additional Credits:

Settlor shall receive a dollar for dollar credit against the Funding Cap for any
Third Party Indemnity Agreement posted in favor of the Beneficiary by Devon (or
another entity acceptable to and qualified with the MMS) and/or a dollar for
dollar credit for any other acceptable form of security as may be presented by
Settlor to Beneficiary

Miscellaneous:

All deposits/payment obligations created hereby shall be the general corporate
obligations of Settlor and shall not be tied to production from the Property or
from any of its other oil and gas interests

 

6